149 Mich. App. 64 (1986)
385 N.W.2d 727
PACKER
v.
DANA CORPORATION
Docket No. 80503.
Michigan Court of Appeals.
Decided February 5, 1986.
William T. King, for plaintiff.
Dickinson, Wright, Moon, Van Dusen & Freeman *65 (by Joseph A. Fink and John M. Lichtenberg), for defendant.
Before: T.M. BURNS, P.J., and D.E. HOLBROOK, JR., and J.D. PAYANT,[*] JJ.
PER CURIAM.
Plaintiff was employed by defendants from July of 1973 until January, 1981. During this period of time plaintiff developed an alcohol problem. The parties agreed that plaintiff would attend an alcohol treatment program as a condition to retaining his job. Plaintiff failed to attend a scheduled meeting and was fired in January of 1981. This suit was filed in August of 1983. At all pertinent times, plaintiff was covered by a collective bargaining agreement. Defendants brought motions for summary judgment and accelerated judgment. The trial court granted defendants' motion for summary judgment holding that § 301 of the Labor Management Relations Act, 29 USC 185(a), was plaintiff's exclusive remedy and that, therefore, the circuit court lacked jurisdiction. Plaintiff now appeals as of right.
The trial court was incorrect in stating that federal courts had exclusive jurisdiction. Harris v Edward Hyman Co, 664 F2d 943 (CA 5, 1981), reh den 669 F2d 733, and Ciba-Geigy Corp v Local 2548, United Textile Workers of America, AFL-CIO, 391 F Supp 287, 296 (D RI, 1975). The grant of summary judgment, however, need not be reversed. When a trial court reaches the right result for the wrong reason we do not reverse. Robertson v Detroit, 131 Mich. App. 594; 345 NW2d 605 (1983).
The reason that summary judgment was correct is because the applicable period of limitation is six months. See 29 USC 160(b) and Del Costello v *66 International Brotherhood of Teamsters, 462 U.S. 151; 76 L. Ed. 2d 476; 103 S. Ct. 2281 (1983). As plaintiff waited 2 1/2 years, his claim is barred. Accordingly, the grant of summary judgment is affirmed.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.